


[gpre10q033109ex102001.jpg] [gpre10q033109ex102001.jpg]




Exhibit 10.2







October 15, 2008







Mr. Edgar Seward

310 Stillwater Dr.

Bluffton, IN  46714




Dear Edgar,




On behalf of Green Plains Renewable Energy, Inc. (GPRE), I am pleased to confirm
our offer to you for the position of Executive Vice President of Plant
Operations.  




The terms of your new position with the Company are as set forth below:




1.

Position: Executive Vice President, Plant Operations. As such, you will be a
member of the Executive Management team of VBV, LLC (“VBV”), and upon the
closing of the merger, of GPRE. You will report directly to the President/COO of
the company.  In this role you will be in charge of plant operations including
technology, efficiency improvements, and production.   While employed by the
Company, except with the written approval, you will not actively engage in any
other employment, occupation or consulting activity.




2.

Start Date.  You will commence this new position with the Company upon the
successful completion of the merger between GPRE and VBV.




3.

Employment; Location.  The Company herby employs Executive and Executive hereby
accepts such employment in the Omaha, Nebraska metro area.  Executive will be
relocated in accordance with the relocations provision herein. This move is to
take place no later than two years after the effective date of this offer.




4.

Compensation.




i)

Base Salary.  You will be paid $200,000 annually.  Your salary will be payable
pursuant to the Company’s regular payroll policy (or in the same manner as other
officers of the Company). The Company shall annually review Executive’s Base
Salary.




ii)

Short Term Incentive Program.  Your targeted annual bonus will be up to 40% of
your base salary, based on milestones set forth by the CEO and President/COO of
the company.  The bonus will be paid on an annual basis based on the company’s
performance, on your performance, and your ability to achieve the milestones
that have been put in place.




iii)

Long Term Incentive Program.  The Board and the CEO are working to create a
stock option program (or similar program) for yourself and other members of the
management team of the Company that will allow you and the team to participate
in upside success of the Company’s performance.  Upon the creation of this
program, you will be eligible to participate at the sole discretion of the
company’s board of directors and CEO.




iv)

Stock Grant.  The Company shall grant you 16,250 restricted shares of the
Company’s common stock (16,250 = 25,000 x 65%), which will incrementally vest
over a period of three (3) years with 25% vesting immediately, and 25% vesting
each year after the Effective Date.  The Company shall pay withholding taxes in
accordance with a Restricted Stock Agreement to issue to you.




9420 UNDERWOOD AVENUE, SUITE 100 — OMAHA, NE — 68144

PHONE:  (402) 884-8700 — FAX:  (402) 884-8776

WWW.GPREINC.COM





--------------------------------------------------------------------------------

– 2 –




v)

Stock Options.  The Company shall grant you an option to purchase 50,000 shares
of the Company’s common stock at a price equal to the closing price of the
Company’s stock on the date of grant, which will incrementally vest over a
period of three (3) years with 25% vesting immediately, and 25% vesting each
year after the Effective Date.




vi)

You will receive a bonus payment of $100,000 upon the successful completion and
start-up of the Indiana BioEnergy plant.  




5.

Benefits.




i)

Insurance Benefits.  The Company will provide you with the standard medical and
dental insurance benefits available to other employees of the Company.  




6.

Vacation:  Executive shall be entitled to an aggregate of up to four weeks leave
for vacation for each calendar year during the Term at full pay.  Executive
agrees to give reasonable notice of his vacation scheduling requests, which
shall be allowed subject to the Company’s reasonable business needs.  No more
than five (5) days vacation may be carried over from one year to the next year.




7.

Relocation:  The Company shall provide relocation assistance to Executive for
the purpose of facilitating Executive’s move to Omaha, Nebraska pursuant to
Section 3 above.  No reimbursement by the Company to the Executive shall be made
absent a receipt from Executive detailing the relocation expense incurred by the
Executive.  The following costs shall be reimbursed by the Company, as described
above:




·

All reasonable realtor fees related to the selling of Executive’s residence in
Bluffton Indiana;




·

All reasonable costs associated with the movement of household goods from
Bluffton Indiana.




In addition to the reimbursement of relocation expenses described above, the
Company shall pay, the cost to purchase or shall cause its relocation firm to
purchase Executive’s residence in Bluffton, IN at the relocation appraisal price
determined by the relocation firm and shall reimburse Executive for any negative
difference in the relocation appraisal price and the cost to Executive of such
residence, including any out of pocket improvements made by Executive.




8.

At-Will Employment.  The employment relationship between you and the Company is
“at-will” and based upon mutual consent.  This relationship may be terminated at
any time by either you or the Company for any or no reason, with or without
cause.  In the event that you resign your position, you must provide the Company
with thirty (30) days written notice of your intent to resign.




No employee of the company is employed for any specific time unless they have a
written employment contract signed by the Chairman of the Board.  Any employment
agreement entered into by any other person purporting to act on behalf of the
Company is not valid and shall not be enforceable against the company.  




Nothing in this agreement or in any documents provided by the company, or
benefit plan of the company or any statement by any officer or employee of the
Company limits or changes the employment at-will relationship.




9.

Confidential Information and Invention Assignment Agreement.  As an employee of
the Company, you will have access to certain Company confidential information
and you may during the course of your employment develop certain information or
inventions, which will be the property of the Company .  To protect the interest
of the Company you will need to sign the Company’s standard “Employee
Confidentiality Agreement” as a condition of your employment.











--------------------------------------------------------------------------------

– 3 –




10.

No Inconsistent Obligations.  By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter.  You also represent and warrant that you
will not use or disclose, in connection with your employment by the Company, any
trade secrets or other proprietary information or intellectual property in which
you or any other person has any right, title or interest, and that your
employment by the Company will not infringe upon or violate the rights of any
other person or entity.  You represent and warrant to the Company that you have
returned all property and confidential information relating to any prior
employers.




11.

Arbitration.  Any dispute or claim arising out of or in connection with this
letter agreement will be finally settled by binding arbitration in the State of
Nebraska in accordance with the rules of the American Arbitration Association by
one arbitrator appointed in accordance with said rules.  The arbitrator shall
apply Nebraska law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.  




12.

Entire Agreement.  This Agreement embodies the entire understanding of the
parties hereto and any prior representation or arrangements between you and the
Company, or between you and Indiana BioEnergy, LLC are hereby superseded.




We are all delighted to be able to extend this offer of promotion and look
forward to working with you in your new role.  To indicate your acceptance of
the Company’s offer, please sign and date this letter in the space provided
below, and return to the Company.  A duplicate original is enclosed for your
records.  This letter agreement , together with the Employee Confidentiality
Agreement, sets forth our entire agreement and understanding regarding the terms
of your employment with Company and supersedes any prior representations or
agreements, whether written or oral (including that certain offer letter also
dated as of the date hereof).  This letter agreement may not be modified or
amended except by a written agreement, signed by the CEO of the Company and by
you.  




Sincerely,







/s/ Wayne Hoovestol                                 

Wayne Hoovestol

Chief Executive Officer

Green Plains Renewable Energy, Inc.










Agreed and Accepted October 15, 2008










/s/ Edgar Seward                                   

Edgar Seward









